Smith, J.P., and Carni, J.
(dissenting). We respectfully dissent inasmuch as we disagree with our colleagues that petitioner, Erie County Department of Social Services (DSS), established by a preponderance of the evidence that respondent father violated the conditions of the suspended judgment. We therefore would affirm the order. Fursuant to the terms of the suspended judgment, the father was required to “obtain and maintain adequate housing in preparation for the child to be returned home.” A permanency planner for DSS testified that the father’s residence “was an appropriate home,” and Family Court in turn determined that the father had “secured a stable home environment for his family,” including the child who is the subject of this proceeding. The court, with its direct access to the parties, was in the best position to evaluate their testimony, character *1646and sincerity, and thus the court’s determination is entitled to great deference (see Matter of Christyn Ann D., 26 AD3d 491, 492-493 [2006]). Here, the court determined that the bond of the child with her foster mother was the result of “[DSS] and [its] subcontracted agency not encouraging or sustaining the bond between [the father] and his daughter.” Under these circumstances, we agree with the court that the diminished bond between the father and the child does not provide a basis to determine that it is in the best interests of the child to terminate the father’s parental rights. The Court of Appeals has strongly cautioned against comparing a child’s emotional ties that naturally develop with a foster parent to the emotional ties between a child and his or her biological parent (see Matter of Michael B., 80 NY2d 299, 313 [1992]). Stated another way, “[t]o use the period during which a child lives with a foster family, and emotional ties that naturally eventuate, as a ground for comparing the biological parent with the foster parent undermines the very objective of voluntary foster care as a resource for parents in temporary crisis, who are then at risk of losing their children once a bond arises with the foster families” (id.). In our view, the majority’s determination is founded upon that which the Court of Appeals has cautioned against. Present— Smith, J.E, Fahey, Garni, Pine and Gorski, JJ.